DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the high refraction layer” lacks proper antecedent basis, since it has not been previously introduced. However, a high refractive layer has been introduced previously; therefore, the limitation is interpreted to mean “the high refractive layer”.
Claims 2-6, 9-10 are rejected by virtue of their dependence on rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itou et al (US Publication No.: US 2015/0205159 A1, “Itou”).
Regarding Claim 1, Itou discloses a display (Figure 12) comprising:
A substrate (Figure 12, substrate SU1 or SU2;
A color conversion layer disposed on the substrate (Figure 12, color conversion layer WCR, WCG, EXB); and
A high refractive layer disposed on the color conversion layer (Figure 12, high refractive layer SL), wherein
The color conversion layer includes:
A red color conversion layer (Figure 12, red color conversion layer WCR), a green color conversion layer (Figure 12, green color conversion layer WCG), and a blue color conversion layer (Figure 12, blue color conversion layer EXB), 
The red color conversion layer and the green color conversion layer each including quantum dots and each configured to convert a wavelength of a light (Paragraph 0043), and wherein
An entirety of the high refractive layer overlaps one of the red color conversion layer, the green color conversion layer, and the blue color conversion layer (Figure 12, an entirety of the high refraction layer overlaps only the blue color conversion layer EXB), and
The high refractive layer does not overlap the other of the red color conversion layer, the green color conversion layer, and the blue color conversion layer (Figure 12, the high refractive layer SL does not overlap the green color conversion layer WCG and the red color conversion layer WCR).

Regarding Claim 2, Itou discloses the display of claim 1, wherein the high refractive layer has a refractive index larger than that of the color conversion layer (Paragraph 0042).



Regarding Claim 6, Itou discloses the display of claim 1, wherein: the color conversion layer further includes a light blocking member positioned between adjacent red color conversion layer, adjacent green color conversion layers, or adjacent blue color conversion layers (Figure 12, light blocking member RF; Paragraph 0035).

Regarding Claim 10, Itou discloses the display of claim 1, wherein the substrate is a first substrate on which transistors are disposed (Figure 12, first substrate SU2; Paragraph 0049), wherein the display further comprises a second substrate overlapping the first substrate (Figure 12, second substrate SU1), and wherein the color conversion layer disposed between the first substrate and the second substrate (Figure 12, color conversion layer WCR/WCG/EXB is disposed between SU2 and SU1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al (US Publication No.: US 2015/0323711 A1 of record, “Bessho”) in view of Itou. 
Regarding Claim 1, Bessho discloses a display (Figure 12) comprising:
A substrate (Figure 12, substrate 57 or Figure 20, substrate 317, where the embodiment of Figure 12 may be applied to Figure 20 as element 301, as disclosed in Paragraph 0454);
A color conversion layer disposed on the substrate; and

The color conversion layer includes:
A red color conversion layer, a green color conversion layer, and a blue color conversion layer, the red color conversion layer and the green color conversion layer each including quantum dots and each configured to convert a wavelength of a light (Figure 12, red color conversion layer 52, green color conversion layer 53, blue color conversion 71; Paragraph 0164; Paragraphs 0172-0177).
Bessho fails to disclose that an entirety of the high refractive layer overlaps one of the red color conversion layer, the green color conversion layer, and the blue color conversion layer, and
The high refractive layer does not overlap the other of the red color conversion layer, the green color conversion layer, and the blue color conversion layer.
However, Itou discloses a similar display where an entirety of the high refractive layer overlaps one of the red color conversion layer, the green color conversion layer, and the blue color conversion layer (Itou, Figure 12, an entirety of the high refraction layer overlaps only the blue color conversion layer EXB), and
The high refractive layer does not overlap the other of the red color conversion layer, the green color conversion layer, and the blue color conversion layer (Itou, Figure 12, the high refractive layer SL does not overlap the green color conversion layer WCG and the red color conversion layer WCR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high refractive layer as disclosed by Bessho to only be disposed on a certain portion of the color conversion layer as disclosed by Itou. One would have been motivated to do so for the purpose of achieving uniform angular distribution of all of the colors within a display (Itou, Paragraph 0063). 

Regarding Claim 3, Bessho in view of Itou discloses the display of claim 1, wherein: the high refractive layer has a refractive index of about 1.6 or more (Bessho, Paragraph 0108).

Regarding Claim 4, Bessho in view of Itou discloses the display of claim 1, wherein the high refractive layer includes scatterers and the scatterers includes at least one selected from a group consisting of TiO2, ZrO2, Al2O3, In2O3, ZnO, SnO2, Sb2O3, and ITO (Bessho, Paragraph 0108).

Regarding Claim 5, Bessho in view of Itou discloses the display of claim 1, further comprising a display panel overlapping the substrate, wherein light emitted from the display panel is directed toward the color conversion layer (Bessho, Figure 20, where the embodiment of Figure 12 may be applied to element 301 of Figure 20 (disclosed in Paragraph 0454), light source 302 is emitted by display panel 303 and is directed toward color conversion layer 301). 

Regarding Claim 8, Bessho in view of Itou discloses the display of claim 1, wherein light passing through the color conversion layer without converting a wavelength of the light is scattered to the color conversion layer again by the high refractive layer (Bessho, Paragraph 0190).

Regarding Claim 9, Bessho in view of Itou discloses the display of claim 1, wherein the display does not include a reflection wall positioned between adjacent red color conversion layers, adjacent green color conversion layers, and adjacent blue color conversion layers (Bessho, Figure 12 discloses no reflection wall positioned between adjacent color conversion layers).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho in view of Kim (US 2014/0063413 A1). 
Regarding Claim 11, Bessho discloses a display (Figure 12) comprising:

A color conversion layer disposed on the substrate and including a red color conversion layer and a green color conversion layer, the red color conversion layer and the green color conversion layer each including a quantum dot and each configured to convert a wavelength of a light (Figure 12, red color conversion layer 52, green color conversion layer 53; Paragraph 0164; Paragraphs 0172-0177);
A first high refractive layer and a second high refractive layer on the substrate and separated from each other (Figure 12, first high refractive layer 54a, second high refractive layer 54b, separated via 111; Paragraphs 0150-151); and
A light blocking member disposed between the first high refractive layer and the second high refractive layer (Figure 12, light blocking member 111; Paragraph 0251).
A height of the first high refractive layer in a thickness direction is substantially equal to a height of the second high refractive layer in the thickness direction (Figure 12, the first and second high refractive layers 54a and 54b have equal heights).
Bessho fails to disclose that a height of the light blocking member in the thickness direction is less than each of the height of the first high refractive layer and the height of the second high refractive layer in the thickness direction.
However, Kim discloses a similar display where a height of the light blocking member in the thickness direction is less than each of the height of the first high refractive layer and the height of the second high refractive layer in the thickness direction (Kim, Figure 7, first high refractive layer 230dR, second high refractive layer 230dB, light blocking member 230b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Bessho to have a smaller light blocking member height as disclosed by Kim. One would have been motivated to do so for the purpose of improving display contrast (Kim, Paragraph 0038). 




Regarding Claim 13, Bessho in view of Kim discloses the display of claim 11, wherein the light blocking member does not overlap the first high refractive layer and the second high refractive layer (Figure 12, light blocking member 111 does not overlap first high refractive layer 54a and second high refractive layer 54b).

Regarding Claim 14, Bessho in view of Kim discloses the display of claim 11, wherein the red color conversion layer and the green color conversion layer respectively overlap the first high refractive layer and the second high refractive layer (Figure 12, red color conversion layer 52 overlaps with first high refractive layer 54a and green color conversion layer 53 overlaps with second high refractive layer 54b).

Regarding Claim 15, Bessho in view of Kim discloses the display of claim 14, wherein a distance between the red color conversion layer and the green color conversion layer is substantially a same as a distance between the first high refractive layer and the second high refractive layer (Figure 12, a distance between red color conversion layer 52 and green color conversion layer 53 is proportionally the same as a distance between the first high refractive layer 54a and the second high refractive layer 54b).

Regarding Claim 16, Bessho in view of Kim discloses the display of claim 14, further comprising: a third high refractive layer separated from the first high refractive layer and the second high refractive layer (Figure 12, third high refractive layer 54), wherein the color conversion layer further includes a blue conversion layer overlapping the third high refractive layer (Figure 12, blue conversion layer 71; Paragraph 0251; Paragraph 0166).

Regarding Claim 17, Bessho in view of Kim discloses the display of claim 11, wherein: each of the first high refractive layer and the second high refractive layer has a refractive index larger than that of 

Regarding Claim 18, Bessho in view of Kim discloses the display of claim 11, each of the first high refractive layer and the second high refractive layer has a refractive index of about 1.6 or more (Paragraph 0108). 

Regarding Claim 19, Bessho in view of Kim discloses the display of claim 11, wherein: each of the first high refractive layer and the second high refractive layer includes scatterers and the scatterers includes at least one selected from a group consisting of TiO2, ZrO2, Al2O3, In2O3, ZnO, SnO2, Sb2O3, and ITO (Paragraph 0108).

Regarding Claim 20, Bessho in view of Kim discloses the display of claim 11, wherein the substrate is a first substrate on which transistors are disposed (Figure 20, where the embodiment of Figure 12 may be applied to Figure 20 as element 301, first substrate 317, where Paragraph 0462 discloses the use of transistors), wherein the display further comprises a second substrate overlapping the first substrate (Figure 20, second substrate (disposed above) 12), and wherein the color conversion layer disposed between the first substrate and the second substrate (Figure 20, color conversion layer 13 disposed between first and second substrates). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871